Citation Nr: 1207260	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right thigh scars.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1950 to August 1952.  He was awarded the Purple Heart.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2009 rating decisions of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.

In November 2010, the claims were remanded for further development; the claims are again before the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for right thigh scars was denied in an unappealed July 1983 rating decision. 

2.  The evidence received since the July 1983 decision is cumulative or redundant of that previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right thigh scars, and is not sufficient to establish a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim for service connection for right thigh scars.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a claim of entitlement to service connection for right thigh scars.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

With respect to the claim to reopen a claim for service connection for right thigh scars, the record reflects that the Veteran was provided all required notice by a letter mailed in November 2010.  Although the November 2010 letter was not sent until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Originating Agency readjudicated the Veteran's claim in November 2011.  There is no indication in the record or reason to believe that the ultimate decision of the Originating Agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim.).

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records and post-service treatment records have been associated with the claims folder.  The Veteran and his representative do not assert there is any additional existing evidence that should be procured; the Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran was not afforded a VA examination and no VA medical opinion was obtained in response to his petition to reopen a claim of entitlement to service connection for right thigh scars, but notes that VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

The Board will accordingly address the merits of the claim to reopen. 

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO denied a claim of entitlement to service connection for right thigh scars in a rating decision issued in July 1983.  The Veteran was notified of the denial by a letter dated the same month but did not appeal.  The July 1983 rating decision is accordingly final.  38 C.F.R. § 20.302.

The basis for the denial of the claim of entitlement to service connection for right thigh scars in July 1983 was that the medical evidence reflected that the Veteran's right thigh injury was acute in nature, and he had no residuals of his right thigh injury at a June 1983 post-service VA examination.

The medical evidence added to the record since that decision related to right thigh scars includes VA treatment records and private psychiatric treatment records.  These records document periodic treatment for audiology complaints, cardiovascular disabilities, respiratory disabilities, renal disabilities, prostate disabilities, skin carcinoma, visual impairment, and psychiatric disabilities.  The records, however, contain no evidence pertaining to any right thigh scars.  This evidence is new in that it is not evidence that was previously of record.  However, this evidence is not material, as VA and private treatment records do not relate to treatment for right thigh scars or the existence of any current scars.

The Veteran's statements have also been added to the record.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Here, however, the Veteran has not reported that he has scars on his right thigh.  In fact, in his May 2009 claim to reopen, the Veteran only requested to reopen a claim for scars on the left hip.  As claims for service connection for right and left thigh scars were both denied in June 1983, the RO construed this statement as a claim to reopen both previously denied claims.  Moreover, the Veteran's statements are cumulative or redundant of his earlier statements indicating that he has current right thigh scars.  Accordingly, they are not new and material evidence. 

Therefore, the Board must conclude that reopening of the Veteran's claim of entitlement to service connection for right thigh scars is not in order.


ORDER

New and material evidence not having been received, reopening of the claim for service connection for right thigh scars is denied.


REMAND

Unfortunately, a remand is required in this case prior to further disposition of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010)(correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

In this case, however, VA has conceded the occurrence of the Veteran's claimed in-service stressors.  As noted, the Veteran received a Purple Heart, a medal indicating that he engaged in combat with the enemy, and the alleged stressors are consistent with the circumstances, conditions, and hardships of the Veteran's combat service.  The only remaining question is whether the Veteran has a diagnosis of PTSD as a result of his verified stressor(s).

On November 2010 remand, the Board instructed the RO/AMC to provide the Veteran with VCAA notice regarding how to establish a claim for PTSD, to include information regarding the new regulations of 38 C.F.R. § 3.304(f)(3).  The RO/AMC was also instructed to provide the Veteran with a new examination.

Here, the RO/AMC did not provide the Veteran with the required notice.  As noted above, as the only remaining question is whether the Veteran has PTSD as a result of his verified stressor(s), the failure of the RO/AMC to notify the Veteran as to the new regulations of 38 C.F.R. § 3.304(f)(3) does not prejudice the Veteran.  The Veteran, however, has not been provided with any notice as to how to establish a claim for service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, the Board has determined that the Veteran should be afforded the proper notice on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The Board also notes that the copy of the report of the April 2011 VA examination is printed too far to the right; thus, the report is missing several words on each line.  On remand, another copy of this report should be included in the claims file.

Further, a review of the claims file shows that some of the documents pertaining to the Veteran's service connection claim for an acquired psychiatric disorder are written in Spanish, and they should be translated into English.  Specifically, three documents marked on the left side of the file with pink tabs need to be translated: an undated statement by the Veteran regarding his psychiatric symptoms, submitted by the Veteran in March 2008; a February 2008 VA treatment record; and an undated statement, submitted by the Veteran in March 2008 (four pages).  The RO/AMC must arrange to have these documents translated, and the translation reports from Spanish to English should be associated with the claims file. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should undertake appropriate development to obtain a copy of all updated treatment records from the San Juan VA Medical Center and any other outstanding records pertinent to the Veteran's claim.

2.  The RO/AMC should obtain another copy of the April 2011 VA examination report (that is not missing words along the right margin), and associate such report with the claims file.

3.  The RO/AMC should provide the Veteran with adequate VCAA notice of what type of evidence he needs to submit to support a claim for service connection for an acquired psychiatric disorder and for PTSD.

4.  The RO/AMC shall arrange to translate the following three documents (marked on the left side of the file with pink tabs) from Spanish to English and associate the translations with the file: an undated statement by the Veteran regarding his psychiatric symptoms, submitted by the Veteran in March 2008; a February 2008 VA treatment record; and an undated statement, submitted by the Veteran in March 2008 (four pages).

5.  The RO/AMC should then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication. 

6.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and an appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


